Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .
IDETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Claims 1-47 have been cancelled. 
Claims 48-67 are pending and subject to restriction.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 48-56, drawn to a method of detecting a change in liver function.
Group II, claim(s) 57-67, drawn to a method of monitoring the progression of a liver disease in a subject.
Group III, claim(s) 61-67, drawn to a method of monitoring the efficacy of treating liver disease, drug-induced injury and/or the disruption of hepatobiliary transport in a subject in need of.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
I-III lack unity of invention because even though the inventions of these groups require the technical feature of measure the coproporphyrin I (CP-I) and/or coproporphyrin III (CP-III) , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lai et al. (J. Pharmacology and Experimental Therapeutics 2016  358:397-404; IDS reference) and Mayo Clinical Insights (2015 Commuique Archive; IDS reference). 

 Lai et al. teach measuring CP-I and CP-III from plasma and urine samples subjects having administered with drugs rosuvastatin (RSV) or rifampicin (RIF) or in combination (See Abstract). The human hepatic organic anion-transporting polypeptides (OATPs) which is responsible for hepatic uptake of numerous drugs and endogenous molecules were also measured. The results show that the CP-I and CP-III can be appropriate endogenous biomarkers specifically and reliably reflecting hepatic function inhibition (OATPs). Lai et al. conclude that CP-I/CP-III can serve as a useful tool to assess hepatic OATPs drug-drug interaction liabilities in early clinical studies (See Abstract and Conclusion).  

Another study by Mayo Clinical Insight has shown a double increase amount of CP-I and CP-III in variegate porphyria (hepatic form of disorder) compared to healthy control population (See page 12-13). This also reads on invention group I. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641